Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 2/10/2021 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.	On pages 6-8 of the remark Applicant argues prior art fails to teach the claimed limitation “time offset is a fraction of a duration of an OFDM symbol” as recited in the independent claims.

 	In response:
 	The examiner respectfully disagrees. Prior art Lim at paragraph [0014] discloses timing offset corresponds to five to six symbols. From this disclosure, if a duration is six symbols and the timing offset is five symbols, then the timing offset corresponds to fraction of a duration of a period of six symbols. Prior art Lim at paragraph [0015] discloses timing offset corresponds to seven to ten symbols. From this disclosure, if a duration is ten symbols and the timing offset is seven symbols, then the timing offset corresponds to fraction of a duration of a period of ten symbols. It is also well known in the technology that a timing offset could be a fraction of a symbol (See [0030] of US Publication US 2016/0294516)

2.	On pages 8 of the remark Applicant argues prior art fails to teach the claimed limitation “transmitting time offset information specifying the time offset, wherein the time offset is determined 

In response:
 	The examiner respectfully disagrees. Prior art Um at [0183] discloses of using PCI to determine a time offset and [0084] when the PCI of a base station is 51, then the total number of time offsets are 11. PCI identifies a unique cell and based on the PCI it is determined home many total number of time offsets are there in that particular cell. 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1, 5-6, 9-10, 12,  16-17, 20-21, 23 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication LIM et al. (US 2015/0372779 A1) in view of over U.S.  Pre-Grant Publication US Charbit et al. (US 2012/0099520 A1) in view of over U.S.  Pre-Grant Publication US Um et al. (US 2016/0234763 A1)


 	For claim 12, Lim discloses a network node, wherein the network node comprising: 
 	a memory (Lim; Fig.21:202);
 	a communication circuit (Lim; Fig.21: 200) ; and
 	a processor, the processor being configured to cause the network node to serve a first cell in a wireless network and to reduce interference in a second cell caused by transmission of reference signals in the first cell (Lim; Fig.21: 201 corresponds to processor. see Fig. 18c and [0228], 200b eNodeB, i.e. a network node, corresponding to ‘neighboring interfering cell’, i.e. a first cell, see Fig. 18a-18c, where interference in ‘serving cell’, i.e. a second cell, caused by transmission of subframe with control channel is reduced in Fig. 18c compared to interferences in Fig. 18a-18b; and see Fig. 9a and [0142], where subframe with control region (where control channel is mapped) includes CRS (cell-specific Reference Signal) wherein
 	reducing the interference comprises transmitting in the first cell a scheduling block where a number of said reference signals are located in predefined resource element positions in the scheduling block, using a time offset relative to a transmission of a scheduling block in the second cell, wherein the time offset is a fraction of a duration of an OFDM symbol (Lim; see Fig. 18c, where 200b transmits ‘0th subframe’, i.e. scheduling block. see Fig. 9a and [0142], where cell-specific reference signals are located in resource element positions in the resource block (subframe) see Fig. 18c and [0228], where there is a ‘timing offset’ (space between dotted 
 	transmitting time offset information specifying the time offset (Lim; at Fig.19 shows of exchanging timing offset information between serving cell and neighbor cell means offset information is transmitted by a cell. [0247] discloses a UE receiving timing offset information from a serving cell and based on the information UE knows the timing of performing the interference cancellation actually) 
 wherein the time offset is a fraction of the duration of an OFDM symbol’ (Lim;  [0090]). 
LIM does not explicitly discloses of frequency shift in the resource block in order to reduce interference. However, Charbit from same or similar field or endeavor discloses that
reducing the interference comprises transmitting in the first cell a scheduling block where a number of said reference signals are located in predefined resource element positions in the scheduling block, using a frequency shift (Charbit; [0068]-[0070] discloses frequency domain shift of CRS to reduce or minimize interference)
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to reduce the interference of LIM by using frequency domain shift of CRS as disclosed in Charbit for the motivation of reduce or minimize inter-CRS interference and thus provide a QoS.
 Lim-Charbit does not explicitly discloses wherein the time offset is determined based on a total number of time offsets used in the wireless network.  However, Um from same or similar field or endeavor discloses that
 wherein the time offset is determined based on a total number of time offsets used in the wireless network (Um; [0183] discloses different time offsets (=Total number of time 
It is obvious for a person of ordinary skilled in the art to combine the teaching at the time of filing the invention, because both if the references discloses of determining the timing offset 

 	 For claim 16, LIM-Charbit-Um discloses ‘wherein the network node is configured to determine the time offset such that different time offsets are assigned to cells which are expected to interfere with each other by transmission of reference signals’ (Lim; Fig. 18b and 18C, where different timing offsets (‘a unit of subframe’ and ‘symbols’) are assigned to interfering cells).

 	For claim 20, LIM-Charbit-Um discloses ‘wherein the reference signals are Cell-specific Reference Signals’ (Lim; [0142], where subframe with control region includes CRS (cell-specific Reference Signal)).

 	For claim 21, LIM-Charbit-Um discloses ‘wherein the network node is configured to include the time offset in network assistance information signaled to a wireless device’ (Lim;  [0241] lines 1-4, [0243] lines 1-2 and [0247] lines 1-4, where interference cancellation assistance information, which is transmitted to UE, includes timing offset).

 	For claim 1, see rejection on claim 12 since claim 1 is a corresponding method

 	For claim 5, see rejection on claim 16 since claim 5 is a corresponding method
claim.

 	For claim 9-10, see rejections on claim 20-21 since claims 9-10 are corresponding method claims.

 	For claim 23, LIM discloses “A computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method of claim 1. (see [0218] and Fig. 21 ref. 200, and see rejection on claim 12 since claim 23 is a corresponding computer program product claim).

For claim 29, see rejection on claim 1 

For claim 30, LIM-Charbit-Um discloses wherein the time offset information enables a user equipment (UE) to perform interference cancellation (Lim; Abstract).

For claim 17, LIM-Charbit does not explicitly discloses ‘wherein the network node is configured to determine the time offset based on a Physical Cell Identity, (PCI) of the first cell’. Flowever, UM from same or similar field or endeavor discloses ‘wherein the network node is configured to determine the time offset based on a Physical Cell Identity, (PCI) of the first cell’ 

 For claim 6, see rejection on claim 17 since claim 6 is a corresponding method claim.

For claim 18, LIM-Charbit-Um discloses wherein a resource element used for transmission of a reference signal in the first cell overlaps at least four resource elements used for transmission of data in the second cell (Lim; [0220]).


4.	Claim(s) 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication LIM et al. (US 2015/0372779 A1) in view of over U.S.  Pre-Grant Publication US Charbit et al. (US 2012/0099520 A1) in view of over U.S.  Pre-Grant Publication US Um et al. (US 2016/0234763 A1) in view of over U.S.  Pre-Grant Publication US Kwon et al. (US 2012/0099520 A1)

 	For claim 14, LIM-Charbit-Um does not explicitly discloses ‘wherein the time offset is any of 1/2, 1/3 and 2/3 of the duration of the OFDM symbol’. However, Kwon from same or similar field or endeavor discloses that ‘wherein the time offset is any of 1/2, 1/3 and 2/3 of the duration of an OFDM symbol’ (Kwon; [0083], where shifting, i.e. offset, is 1/2 OFDM symbol). Thus, it would have been obvious to a person having ordinary skill in the 

 	For claim 15, LIM-Charbit-Um does not explicitly discloses ‘wherein the time offset is larger than the duration of a cyclic prefix’. However, Kwon from same or similar field or endeavor discloses that time shift (offset) is 0.5 OFDM symbol (see [0083]) and an OFDM symbol fraction may be allocated to a ‘GT (guard time)’, i.e. cyclic shift (see [0083] and [0082] lines 8-13). Therefore, time offset is larger than GT allocated to less than 0.5 of an OFDM symbol. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the offset of LIM-Charbit-Um to larger than a cyclic prefix as disclosed in Kwon for the motivation of maximizing OFDM symbols for data transmission.
 
 For claims 3-4, see rejections on claims 14-15 since claims 3-4 are corresponding method claims.

5.    	Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication LIM et al. (US 2015/0372779 A1) in view of over U.S.  Pre-Grant Publication US Charbit et al. (US 2012/0099520 A1) in view of over U.S.  Pre-Grant Publication US Um et al. (US 2016/0234763 A1) in view of Luo et al. (US 2013/0083780 A1).

For claim 19, LIM-Charbit-Um does not explicitly discloses ‘wherein the network node is configured to determine the time offset based on statistics of mobility measurements performed by wireless devices on the reference signals’. However, Luo from same or similar field or endeavor discloses ‘wherein the network node is configured to determine the time offset based on statistics of mobility measurements performed by wireless devices on the reference signals’ (see [0080] lines 15-17, where time offset is based on ‘reference single received power (RSRP)’, i.e. mobility measurements, report). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify apparatus of LIM-Charbit-Um to determine the time offset based on statistics of mobility measurements performed by wireless devices on the reference signals as disclose in Luo for the motivation of optimizing data transmission.
 	
 	For claim 8, see rejection on claim 19 since claim 8 is a corresponding method claim.

Other references on record
 	Other reference on record US Publication US 2016/0294516 to Zirwas at paragraph [0030] discloses a timing offset could be a fraction of a symbol.  

 					Allowable Subject Matter
Claims 7 and 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.


 	For claims 7 and 18, the closest considered prior art UM et al. (US 2016/0234763 A1) discloses “DMTC offset=PCI mod (DMTC period)” (see [0183] and “Equation 32”). However, UM fails to disclose that “wherein the time offset is determined as: offset=(PCI mod N)*Tsymb/N where N is the total number of time offsets used in the wireless network, and Tsymb is the duration of an OFDM symbol” in combination of other limitations.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478